976 F.2d 734
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stephen NIEDZWIECKI, Plaintiff-Appellant,v.Jerome WISNESKI, et al., Defendants-Appellees.
No. 91-2353.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1992.

Before NATHANIEL R. JONES and SILER, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Stephen Niedzwiecki appeals the district court's judgment granting summary judgment for the defendants and dismissing this 42 U.S.C. § 1983 prisoner civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Plaintiff claimed that the defendant doctor violated his eighth amendment rights by failing to provide adequate medical care for ulcers on his legs.   He requested damages and declaratory relief.   Upon review of the magistrate judge's report and recommendation, the district court granted summary judgment for the defendants.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976).   In further proceedings, the court granted the defendant's motion to tax costs.


3
Plaintiff raises the same argument on appeal.   He also appears to protest the assessment of costs against him.


4
Upon review, we affirm the district court's judgment for the reasons stated in the magistrate judge's report and recommendation entered November 12, 1991, which the district court adopted in its December 2, 1991, judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.   However, the plaintiff challenges his capacity to pay the costs because he is unable to work.   See Weaver v. Toombs, 948 F.2d 1004, 1008-14 (6th Cir.1991).   Therefore, this issue is remanded to the district court for further consideration in light of Weaver.